IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 00-11380

                          Summary Calendar


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

                               versus

RAY ANTHONY THOMAS
                                           Defendant-Appellant.




            Appeal from the United States District Court
                 For the Northern District of Texas
                          (4:00-CR-104-1-Y)

                         September 24, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Thomas pled guilty to being a felon in possession of a

firearm, and now appeals the denial of his motion to suppress the

fruits of an inventory search of his vehicle. We review the

district court's factual findings for clear error, and its legal

conclusions de novo.1 Thomas’ allegations do not establish that the



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir.
2001).
officer’s    inventory   search   was   merely   a   ruse   for   a   general

rummaging in order to discover incriminating evidence.2 AFFIRMED.




     2
         United States v. Bullock, 71 F.3d 171, 177 (5th Cir. 1995).